DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a method for quantitating the amount of lint shed from a paper towel, the method comprising: preparing a sample of paper towel to be analyzed; depositing lint from the sample onto a substantially lint-free surface by moving the sample thereupon in a specific pattern; collecting the lint deposited on the surface, wherein collecting the lint deposited on the surface comprises, substantially immediately upon depositing lint from the sample onto the surface, washing the deposited lint from the surface into a tared, cleaned, empty vessel; and determining the amount of collected lint, classified in G01N 1/10.
II. Claims 15-20, drawn to a method for quantitating the amount of lint shed from a paper towel, the method comprising: preparing a sample of paper towel to be analyzed, wherein preparing the sample comprises wrapping the sample around a solid support, to provide a wrapped support; depositing lint from the sample onto a surface, which has been cleaned, by moving the sample thereupon in a specific pattern; collecting the lint deposited on the surface; and determining the amount of collected lint, wherein the surface is substantially rectangular, having a long dimension and a short dimension, wherein the solid support is , classified in G01N 1/2813.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation (i.e. the invention of Group I includes the limitations “collecting the lint deposited on the surface comprises, substantially immediately upon depositing lint from the sample onto the surface, washing the deposited lint from the surface into a tared, cleaned, empty vessel” (claim 1) which is not found in claims 15 or 18; and the invention of Group II include the limitations “wrapping the sample around the solid support further comprises placing the solid support on the sample on a side of the sample opposite a side of the sample to contact the surface during lint deposition and wrapping the sample around the solid support” (as in claims 15 and 18), which is not found in claim 1.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art due to their separate classification, divergent subject matter, and different field of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852